Seevers, Ch. J.
1. APPEAL : amount in controversy in how determined. The action was commenced before a justice of the peace on a contract in writing, whereby the defendant, L. D. Spitsnogle, obligated himself to pay the plaintiff sixty dollars, if by the use of certain medicines, to be furnished by the plaintiff, the defendant was cured of a certain disease with which he was afflicted. It was averred the plaintiff had fully performed the contract on his part, and he sought to recover sixty dollars. The defendant denied performance of the contract by the plaintiff, and, by way of counter-claim, he set up he was treated in an unskillful and negligent manner, whereby his health was injured and he suffered loss of time, whereby he was greatly damaged, and he sought to recover fifty dollars. There was a reply denying the allegations of the counterclaim. On the trial in the Circuit Court judgment was rendered for the defendants for twenty-five dollars.
The question to be determined is, whether the amount in controversy was more than one hundred dollars. In a certain sense there was. That • is, by combining the claims of both parties there was one hundred and ten dollars in controversy. But both parties do not invoke the jurisdiction of this court, and we think the true construction of the statute is, that it must appear from the pleadings that it was possible for the justice, consistent with the pleadings, to render judgment against one of the parties to the action for more than one hundred dollars. It is certain this could not have been done. There is no difference between the amount in controversy in an action, and the same thing when shown *371by tbe pleadings. In tbe latter case, tbe allegations of tbe pleadings is tbe test by which tbe amount is determined. But tbe material matter is, what is tbe amount in controversy, and not bow this is to be ascertained. If this court has jurisdiction of this appeal, then tbe justice did not have jurisdiction of tbe action. Eor it is provided tbe jurisdiction of justices of tbe peace shall only extend to cases where tbe amount in controversy ’does not exceed one hundred dollars. It has never been doubted that justices of the peace bad jurisdiction in such cases.
It is claimed that Alsip Bros. v. Hard et al., 38 Iowa, 697, and Uplinger v. Kettering et al., 43 Id., 483, are inconsistent with tbe views above expressed, but we do not think this is so. Tbe motion to set aside tbe judgment of affirmance must be
Overruled.